Citation Nr: 9912154	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  92-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from October 
1943 to February 1946 and from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision denied service connection 
for the cause of the veteran's death.  

The case was previously before the Board in August 1994 and 
October 1995, when it was remanded for additional 
development.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in June 1990, at the age of 64.  The 
immediate cause of death was chronic obstructive pulmonary 
disease and arteriosclerotic cardiovascular disease.  No 
other disorder was listed as condition contributing to death.

3.  The available record does not reveal that the veteran was 
service connected for any disability.  

4.  There is no competent medical evidence of chronic 
obstructive pulmonary disease or arteriosclerotic 
cardiovascular disease during the veteran's active military 
service.

5.  There is no competent evidence revealing that the veteran 
was a prisoner of war.  

6.  There is no medical opinion linking the veteran's fatal 
chronic obstructive pulmonary disease and arteriosclerotic 
cardiovascular disease with his active military service.

7.  The fatal chronic obstructive pulmonary disease and 
arteriosclerotic cardiovascular disease were not the result 
of disease or injury during the veteran's active military 
service.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for the cause of the veteran's death, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1998).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1998).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).

In this case, the death certificate shows that the veteran 
died in June 1990, at age 64.  No autopsy was conducted.  The 
immediate cause of death was listed as chronic obstructive 
pulmonary disease and arteriosclerotic cardiovascular 
disease.  No other disorder was listed as condition 
contributing to death.  

Upon review the Board notes that the claims file is not very 
large.  Moreover, the claims number assigned to the veteran 
begins with the numeral "8."  This is a very low claim 
number and in the Board's experience it reflects a claim 
number that was assigned shortly after World War II.  
According to information of record, the veteran's claims file 
was located at "376 RPC."  

The Board remanded the case twice for the RO to attempt to 
retrieve the veteran's claims file.  In February 1996 the RO 
contacted RPC, St. Louis, Missouri to retrieve the veteran's 
claims file.  RPC informed the RO that they did not hold the 
veteran's claims file.  

The RO has contacted the appellant on several occasions to 
request additional information.  The appellant has not been 
very cooperative and failed to respond on numerous occasions.  
In July 1997 the RO finally contacted the appellant by 
telephone.  She indicated that the veteran's only medical 
treatment was at three VA medical facilities.  The RO 
contacted the medical facilities indicated by the appellant 
and received negative responses.  

The appellant submitted a written statement dated October 
1997.  She stated that the veteran was "service connected 
for a gunshot wound through his head from his face out the 
back of his head, and for numerous stab wounds."  The 
appellant also submitted two documents.  One appears to be 
the resume of the veteran's work experience subsequent to his 
periods of military service.  The other is a submission form 
for a "County World War II Memorial Book" which appears to 
be something akin to a yearbook in format.  

In September 1998 the appellant submitted another statement.  
In this statement she drew a stick figure with notes alleging 
to annotate various service connected wounds the veteran had.  
She indicated that the veteran had three gunshot wounds and 
was a "prisoner South Pacific Japanese."  She also stated 
that the veteran's wounds were posted in the local newspaper.  

The veteran's previous claims file cannot be found and the 
case must be adjudicated with a re-constructed claims file.  
However, there are some service department records which are 
of record.  Copies of the veteran's discharge papers are of 
record.  The notice of separation from naval service reveals 
that the veteran served from October 1943 to February 1946.  
He served as a Navy "hospital apprentice, first class."  
Remarks indicate that the veteran received the World War II 
Victory Medal and the "Asiatic-Pacific Campaign Medal - 1 
star."  There is no indication on this separation document 
that the veteran was a prisoner of war, or that he was 
wounded in combat.  Specifically the Board notes that there 
is no indication of the award of a Purple Heart Medal.  

The veteran's separation papers, DD 214, for his period of 
Korea service indicate that he served from August 1950 to 
June 1954.  This document indicates awards indicative of 
service in Korea.  However, there is again no indication of 
any wounds or the receipt of the veteran Purple Heart Medal.  

Originals of some of the veteran's service medical records 
have also been obtained.  The veteran's February 1946 
separation examination report is of record.  This examination 
report does not reveal any abnormalities.  There is no 
indication of any wounds, or that the veteran was a prisoner.  

In August 1950 the veteran re-enlisted in the Navy as a 
corpsman.  An August 1950 report of medical history is of 
record.  The veteran provided this medical history in 
conjunction with his entry examination.  There is no 
indication on this form that the veteran ever had a gunshot 
wound from his prior service during World War II.  The 
accompanying medical examination reveals no abnormalities.  
The only abnormality noted on the veteran's June 1954 
separation examination, for his second period of service, are 
some small scars on both of his patellas, left scapula and 
left elbow. 

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
chronic obstructive pulmonary disease and arteriosclerotic 
cardiovascular disease, may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1998).  
Arteriosclerosis and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of at 
least 10 percent within the first year following active duty 
service. 38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

Beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, and pellagra are 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent at any time 
following active service if the veteran is a former prisoner 
of war (POW), and was interned or detained for not less than 
30 days. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(c) (1997). For purposes of presumptive 
POW diseases, "the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity." 38 C.F.R. § 
3.309(c) (1998).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

The evidence of record reveals that the veteran served during 
World War II as a Navy corpsman.  He did serve in the South 
Pacific; however there is absolutely no indication that he 
was ever wounded or a prisoner of war during this period of 
service.  The appellant asserts that the veteran was a 
prisoner of war of the Japanese and that he was wounded 
during World War II by being shot in the face with the bullet 
exiting out the back of the veteran's head.  The Board finds 
such assertions to be incredible.  It seems improbable that a 
person could survive such a wound.  Moreover, the service 
medical records do not support such allegations, and if such 
a wound had been incurred it is highly unlikely that any 
person receiving such a wound could re-enlist in the Navy at 
a later date.  

The appellant simply asserts that the veteran's death should 
be service connected.  She has submitted absolutely no 
evidence to support this claim.  The evidence does not reveal 
that the veteran was service connected for any disorder.  
Even if he were service connected for gunshot wounds as the 
appellant asserts, which is not supported by the evidence of 
record, there is no competent medical evidence which in any 
way relates the veteran's fatal chronic obstructive pulmonary 
disease and arteriosclerotic cardiovascular disease to these 
alleged service connected disabilities.

The veteran died in June 1990 over three decades after he 
separated from service.  The cause of death was chronic 
obstructive pulmonary disease and arteriosclerotic 
cardiovascular disease.  No other disorder was listed as 
condition contributing to death.  There is no indication in 
any of the service medical records that the veteran had 
either of these diseases during service.  There is no 
indication that the veteran developed these diseases within 
the first year after separation from service.  With the 
exception of the Death Certificate, the appellant has 
submitted absolutely no medical evidence to support her 
claim.  It is the appellant's burden to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Simply put, there is absolutely no 
evidence of record which in any way relates the veteran's 
death to his military service over three decades ago.   

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well-grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).




	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

